            Case 2:20-mc-00312-KJM-JDP Document 9 Filed 08/13/21 Page 1 of 3



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
 5   Attorneys for the United States
 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          2:20-MC-00312-KJM-JDP
12                 Plaintiff,
                                                        STIPULATION AND ORDER EXTENDING
13                 v.                                   TIME FOR FILING A COMPLAINT FOR
                                                        FORFEITURE AND/OR TO OBTAIN AN
14   APPROXIMATLEY $20,980.00 IN U.S.                   INDICTMENT ALLEGING FORFEITURE
     CURRENCY,
15
                   Defendant.
16

17          It is hereby stipulated by and between the United States of America and claimant David Byrd,

18 Jr., owner of Cleen Money Ent, LLC (“claimant”), by and through their respective counsel, as follows:

19          1.     On or about September 29, 2020, claimant filed a claim in the administrative forfeiture

20 proceedings with the Drug Enforcement Administration with respect to the Approximately $20,980.00

21 in U.S. Currency (hereafter “defendant currency”), which was seized on June 30, 2020.

22          2.     The Drug Enforcement Administration has sent the written notice of intent to forfeit

23 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any

24 person to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person

25 other than the claimant has filed a claim to the defendant currency as required by law in the

26 administrative forfeiture proceeding.

27          3.     Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

28 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant
                                                       1
                                                                           Stipulation to Extend Time to File Complaint
            Case 2:20-mc-00312-KJM-JDP Document 9 Filed 08/13/21 Page 2 of 3



 1 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 2 forfeiture proceedings, unless the court extends the deadline for good cause shown or by agreement of

 3 the parties. That deadline was December 28, 2020.

 4          4.      By Stipulation and Order filed December 22, 2020, the parties stipulated to extend to

 5 March 30, 2021, the time in which the United States is required to file a civil complaint for forfeiture

 6 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

 7 subject to forfeiture.

 8          5.      By Stipulation and Order filed March 30, 2021, the parties stipulated to extend to May

 9 28, 2021, the time in which the United States is required to file a civil complaint for forfeiture against

10 the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

11 forfeiture.

12          6.      By Stipulation and Order filed June 8, 2021, the parties stipulated to extend to June 28,

13 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

14 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

15 forfeiture.

16          7.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further

17 extend to August 30, 2021, the time in which the United States is required to file a civil complaint for

18 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

19 currency is subject to forfeiture.

20          8.      Accordingly, the parties agree that the deadline by which the United States shall be

21 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

22 alleging that the defendant currency is subject to forfeiture shall be extended to August 30, 2021.

23
     DATED: 06/25/2021                                    PHILLIP A. TALBERT
24                                                        Acting United States Attorney
25
                                                   By:    /s/ Kevin C. Khasigian
26                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
27

28
                                                         2
                                                                              Stipulation to Extend Time to File Complaint
         Case 2:20-mc-00312-KJM-JDP Document 9 Filed 08/13/21 Page 3 of 3



 1 DATED: 06/25/2021                       /s/ Martin Tejeda
                                           MARTIN TEJEDA
 2                                         Attorney for claimant David Byrd, Jr.
 3                                         (Authorized via email)
 4

 5       IT IS SO ORDERED.

 6 DATED: August 12, 2021.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           3
                                                             Stipulation to Extend Time to File Complaint
